Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19, lines 1-2 recite “wherein the valve mount comprising a valve mount rim…”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “wherein the valve mount further comprises .
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-2, 4-8, 11-12, 14-17 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Publication No. 2010/0063482 to Mansour et al.
Regarding claim 1, Mansour et al. discloses a needleless connector (connector 200; see Fig. 2) comprising: 
a housing (formed by body 201 and portion 202) defining an internal cavity (interior of portion 202) and a central longitudinal axis (central longitudinal axis formed along the length/lumen of the connector), the housing (formed by body 201 and portion 202) comprising a body section (portion 202) and a base section (base portion of 201, see Examiner’s annotated Fig. 2A below1), the body section (portion 202) comprising a first port (at 205), and the base section (base portion of 201, see Examiner’s annotated Fig. 2A below) comprising a valve mount (valve mount, see Examiner’s annotated Fig. 2A below) at a top of the base section and a second port (lumen extending from the bottom of the base portion of 201 to port 204) at a bottom of the base section, the valve mount (valve mount, see Examiner’s annotated Fig. 2A below) comprising a valve mount rim (valve mount rim, see Examiner’s annotated Fig. 2A below) extending away from the central longitudinal axis (shown in Examiner’s annotated Fig. 2A), and a groove (groove, see Examiner’s annotated Fig. 2A below) between the valve mount rim (valve mount rim, see Examiner’s annotated Fig. 2A below) and the bottom of the base section (see Examiner’s annotated Fig. 2A), wherein the internal cavity is formed between the body (portion 202) and base (base portion of 201, see Examiner’s annotated Fig. 2A below) sections; and 

    PNG
    media_image1.png
    805
    540
    media_image1.png
    Greyscale

a compressible valve (formed by sleeve 208 and seal ring 219) coupled with the base section (see Examiner’s annotated Fig. 2B) and comprising a valve wall (formed by sleeve 208) and a flange (flange of valve, see Examiner’s annotated Fig. 2B below), the flange (flange of valve, see Examiner’s annotated Fig. 2B below) comprising an upper lip (upper lip, see Examiner’s annotated Fig. 2B below) protruding radially outward from an outer surface of the valve wall (formed by the outer surface of sleeve 208), and a lower lip (lower lip, see Examiner’s annotated Fig. 2B below) comprising a cross-sectional height that decreases as the lower lip (lower lip, see Examiner’s annotated Fig. 2B below) extends radially inward toward the central longitudinal axis (this is shown in Fig. 2), wherein the lower lip (lower lip, see Examiner’s annotated Fig. 2B below) is positioned within the groove (when comparing Examiner’s Annotated Fig. 2A (which identifies the groove) and Examiner’s Annotated Fig. 2B (which identifies the lower lip), it is clear that the lower lip of the valve is situated in the groove).

    PNG
    media_image2.png
    808
    473
    media_image2.png
    Greyscale



Regarding claim 2, Mansour et al. discloses the claimed invention as discussed above concerning claim 1, and Mansour et al. further discloses that the lower lip (lower lip, see Examiner’s annotated Fig. 2B below) comprises an upper surface (upper surface, see Examiner’s annotated Fig. 2B below) and a lower surface (lower surface, see Examiner’s annotated Fig. 2B below), and the cross-sectional height of the lower lip (lower lip, see Examiner’s annotated Fig. 2B below) decreases at an angle between the upper (upper surface, see Examiner’s annotated Fig. 2B below) and lower (lower surface, see Examiner’s annotated Fig. 2B below) surfaces.

    PNG
    media_image3.png
    808
    473
    media_image3.png
    Greyscale


Regarding claim 4, Mansour et al. discloses the claimed invention as discussed above concerning claim 1, and Mansour et al. further discloses that the lower lip (lower lip, see Examiner’s annotated Fig. 2B above) comprises an upper surface (upper surface, see Examiner’s annotated Fig. 2B above) and a lower surface (lower surface, see Examiner’s annotated Fig. 2B above), and the cross-sectional height of the lower lip (lower lip, see Examiner’s annotated Fig. 2B above) tapers toward the central longitudinal axis.
Regarding claim 5, Mansour et al. discloses the claimed invention as discussed above concerning claim 1, and Mansour et al. further discloses that the lower lip (lower lip, see Examiner’s annotated Fig. 2B above) is positioned between the valve mount (valve mount, see Examiner’s annotated Fig. 2A above) and an inner surface of the body (inner surface of portion 202).
Regarding claim 6, Mansour et al. discloses the claimed invention as discussed above concerning claim 1, and Mansour et al. further discloses that the lower lip (lower lip, see Examiner’s annotated Fig. 2B above) is compressed between the valve mount (valve mount, see Examiner’s annotated Fig. 2A above) and an inner surface of the body (inner surface of portion 202).

Regarding claim 7, Mansour et al. discloses the claimed invention as discussed above concerning claim 1, and Mansour et al. further discloses that the flange (flange of valve, see Examiner’s annotated Fig. 2B above) comprises a channel (channel is formed between the upper lip and the lower lip, see Examiner’s annotated Fig. 2B below) that extends into an inner surface of the flange and away from the central longitudinal axis, and wherein the valve mount rim (valve mount rim, see Examiner’s annotated Fig. 2B below) extends into the channel.

    PNG
    media_image4.png
    808
    473
    media_image4.png
    Greyscale


Regarding claim 8, Mansour et al. discloses the claimed invention as discussed above concerning claim 1, and Mansour et al. further discloses that the base section (base portion of 201, see Examiner’s annotated Fig. 2A below) comprises a recess (recess, see Examiner’s annotated Fig. 2A below) between the valve mount (valve mount, see Examiner’s annotated Fig. 2A below) and the second port (lumen extending from the bottom of the base portion of 201 to port 204).

    PNG
    media_image5.png
    805
    540
    media_image5.png
    Greyscale


Regarding claim 11, Mansour et al. discloses a needleless connector (connector 200; see Fig. 2) comprising: 
a housing (formed by body 201 and portion 202) defining an internal cavity (interior of portion 202) and a central longitudinal axis (central longitudinal axis formed along the length/lumen of the connector), the housing (formed by body 201 and portion 202) comprising a body section (portion 202) and a base section (base portion of 201, see Examiner’s annotated Fig. 2A below2), the body section (portion 202) comprising a first port (at 205), and the base section (base portion of 201, see Examiner’s annotated Fig. 2A below) comprising a valve mount (valve mount, see Examiner’s annotated Fig. 2A below) at a top of the base section and a second port (lumen extending from the bottom of the base portion of 201 to port 204) at a bottom of the base section, the valve mount (valve mount, see Examiner’s annotated Fig. 2A below) comprising a groove (groove, see Examiner’s annotated Fig. 2A below) having a height that decreases from an outer surface of the base section (outer surface of base portion of 201, see Examiner’s annotated Fig. 2A below) toward the central longitudinal axis (this is shown in Fig. 2); and 

    PNG
    media_image1.png
    805
    540
    media_image1.png
    Greyscale

a compressible valve (formed by sleeve 208 and seal ring 219) coupled with the base section (see Examiner’s annotated Fig. 2B) and comprising a valve wall (formed by sleeve 208) and a flange (flange of valve, see Examiner’s annotated Fig. 2B below), the flange (flange of valve, see Examiner’s annotated Fig. 2B below) comprising an upper lip (upper lip, see Examiner’s annotated Fig. 2B below) protruding radially outward from an outer surface of the valve wall (formed by the outer surface of sleeve 208), and a lower lip (lower lip, see Examiner’s annotated Fig. 2B below) comprising a cross-sectional height that tapers toward the central longitudinal axis, wherein the lower lip (lower lip, see Examiner’s annotated Fig. 2B below) is engaged against the valve mount (valve mount, see Examiner’s annotated Fig. 2A above) within the groove (when comparing Examiner’s Annotated Fig. 2A (which identifies the groove) and Examiner’s Annotated Fig. 2B (which identifies the lower lip), it is clear that the lower lip of the valve is situated in the groove).

    PNG
    media_image2.png
    808
    473
    media_image2.png
    Greyscale

Regarding claim 12, Mansour et al. discloses the claimed invention as discussed above concerning claim 11, and Mansour et al. further discloses that the lower lip (lower lip, see Examiner’s annotated Fig. 2B below) comprises an upper surface (upper surface, see Examiner’s annotated Fig. 2B below) and a lower surface (lower surface, see Examiner’s annotated Fig. 2B below), and the cross-sectional height of the lower lip (lower lip, see Examiner’s annotated Fig. 2B below) tapers at an angle between the upper (upper surface, see Examiner’s annotated Fig. 2B below) and lower (lower surface, see Examiner’s annotated Fig. 2B below) surfaces.

    PNG
    media_image3.png
    808
    473
    media_image3.png
    Greyscale

Regarding claim 14, Mansour et al. discloses the claimed invention as discussed above concerning claim 11, and Mansour et al. further discloses that the lower lip (lower lip, see Examiner’s annotated Fig. 2B above) is positioned between the valve mount (valve mount, see Examiner’s annotated Fig. 2A above) and an inner surface of the body (inner surface of portion 202).
Regarding claim 15, Mansour et al. discloses the claimed invention as discussed above concerning claim 11, and Mansour et al. further discloses that the lower lip (lower lip, see Examiner’s annotated Fig. 2B above) is compressed between the valve mount (valve mount, see Examiner’s annotated Fig. 2A above) and an inner surface of the body (inner surface of portion 202).
Regarding claim 16, Mansour et al. discloses the claimed invention as discussed above concerning claim 11, and Mansour et al. further discloses that the flange (flange of valve, see Examiner’s annotated Fig. 2B above) comprises a channel (channel is formed between the upper lip and the lower lip, see Examiner’s annotated Fig. 2B below) that extends into an inner surface of the flange and away from the central longitudinal axis, and wherein the valve mount (valve mount, via valve mount rim, see Examiner’s annotated Fig. 2B below) extends into the channel.

    PNG
    media_image4.png
    808
    473
    media_image4.png
    Greyscale


Regarding claim 17, Mansour et al. discloses the claimed invention as discussed above concerning claim 11, and Mansour et al. further discloses that the base section (base portion of 201, see Examiner’s annotated Fig. 2A below) comprises a recess (recess, see Examiner’s annotated Fig. 2A below) between the valve mount (valve mount, see Examiner’s annotated Fig. 2A below) and the second port (lumen extending from the bottom of the base portion of 201 to port 204).

    PNG
    media_image5.png
    805
    540
    media_image5.png
    Greyscale


Regarding claim 19, Mansour et al. discloses the claimed invention as discussed above concerning claim 11, and Mansour et al. further discloses that the valve mount further comprises .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mansour et al.
Regarding claims 3 and 13, Mansour et al. discloses the claimed invention as discussed above concerning claims 2 and 12 above, respectively, but Mansour et al. does not expressly state that the angle is approximately 9°.
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the invention was made to modify the size/proportion of the angle of the lower lip, as an obvious matter of design choice, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(A). 
Additionally, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the invention was made to modify the shape of the angle of the lower lip, as an obvious matter of design choice, since such a modification would have involved a mere modification of the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(B). 
Similarly, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the invention was made to modify the approximate angle of the lower lip, as an obvious matter of design choice, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Finally, the Examiner is of the position that it would have been an obvious matter of design choice to modify Mansour et al. to modify the angle of the lower lip since applicant has not disclosed that having an angle is approximately 9° solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of having an angle is approximately 9°, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Allowable Subject Matter
Claims 9-10, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: features related to the base section (i.e., base section, valve mount, valve mount rim, groove) are identified in Examiner’s annotated Fig. 2A, whereas features related to the compressible valve (i.e., flange, upper lip, lower lip) are identified in Examiner’s annotated Fig. 2B. There were too many features to identify in an Examiner’s annotated Figure to place all of these features on a single annotated Figure. 
        2 Examiner’s Note: features related to the base section (i.e., base section, valve mount, groove) are identified in Examiner’s annotated Fig. 2A, whereas features related to the compressible valve (i.e., flange, upper lip, lower lip) are identified in Examiner’s annotated Fig. 2B. There were too many features to identify in an Examiner’s annotated Figure to place all of these features on a single annotated Figure.